NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3008
                                       __________

                                     JEROME REID,
                                              Appellant

                                             v.

                 EXELON CORP; PSEG SERVICES CORPORATION
                    ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 17-cv-04043)
                      District Judge: Honorable Robert B. Kugler
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 26, 2019
            Before: SHWARTZ, RESTREPO and RENDELL, Circuit Judges

                           (Opinion filed November 29, 2019)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jerome Reid appeals the District Court’s dismissal of his complaint against the

Exelon Generation Company and PSEG Nuclear LLC. We will dismiss the appeal for

lack of jurisdiction.

Reid initially filed his complaint in June 2017. Both defendants moved to dismiss, but

then Reid was granted leave to amend his complaint. Reid’s amended complaint against

both defendants alleged employment discrimination in violation of Title VII, 42 U.S.C. §

1981, and the Age Discrimination in Employment Act (“ADEA”). Additionally, his

amended complaint included a state common-law claim for negligent infliction of

emotional distress. PSEG answered the complaint; Exelon filed another motion to

dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

In an order entered May 31, 2018, the District Court granted defendant Exelon’s motion

to dismiss and dismissed Reid’s amended complaint without prejudice. Dkt. #47. The

order provided that “he may file an amended complaint within 30 DAYS.” Id. Reid did

not file an additional amended complaint.1 On August 9, 2018, the District Court, noting

that Reid had not filed an amended complaint, ordered the Clerk to close the case. On

September 10, 2018, Reid filed a notice of appeal.

This Court has “an independent duty to satisfy [itself] of [its] appellate jurisdiction

regardless of the parties’ positions.” Bedrosian v. United States of Am., Dep’t of the

Treasury, Internal Revenue Serv., 912 F.3d 144, 149 (3d Cir. 2018). “Federal courts are


1
 Earlier in the proceedings, Reid had submitted a second amended complaint, Dkt. #36,
but the District Court ordered it to be stricken, as Reid had not sought leave to amend,
Dkt. #41.

                                              2
courts of limited jurisdiction” and “possess only that power authorized by Constitution

and statute.” See Cardona v. Bledsoe, 681 F.3d 533, 535 (3d Cir. 2012) (quoting

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). Our jurisdiction

under 28 U.S.C. § 1291 is limited to review of final orders of the District Court.

Unless a District Court has certified an order under Rule 54(b) of the Federal Rules of

Civil Procedures, an order that “terminates fewer than all claims pending in an action or

claims against fewer than all the parties to an action” generally is not final. See Elliott v.

Archdiocese of New York, 682 F.3d 213, 219 (3d Cir. 2012). Here, the District Court’s

May 31, 2018 order and opinion did not address Reid’s claims against PSEG. See Dkt.

#46, Dist. Ct. Op. at 1 (“We only address those portions [of the complaint] that are

relevant to Exelon’s motion to dismiss.”).

The Court’s August 9, 2018 order did not cure the lack of finality, as it did not address

Reid’s claims against PSEG, either. Although the District Court ordered the Clerk to

close the case, an order closing a case for lack of activity does not render a judgment final

where “[t]he court never mentioned a dismissal—either with or without prejudice.” See

Freeman v. Pittsburgh Glass Works, LLC, 709 F.3d 240, 247 (3d Cir. 2013); see also

Morton Int’l, Inc. v. A.E. Staley Mfg. Co., 460 F.3d 470, 481–82 (3d Cir. 2006) (noting

that “a district court does not render a matter final for purposes of appeal merely by

marking the docket in the case with the notation ‘Case closed.’”).

Appellees both construe the District Court’s August 9, 2018 order as one dismissing

Reid’s complaint as a penalty, for failure to prosecute. We find that a strained reading of

the order, as the order does not give any indication that the dismissal is a sanction. See

                                              3
Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863, 867-68 (3d Cir. 1984) (noting

that dismissal with prejudice is a “drastic sanction[]” and that a District Court should

analyze six factors before dismissing a complaint on that basis).2

For the foregoing reasons, we will dismiss the appeal for lack of jurisdiction.




2
 Dismissal as a sanction may not have been proper here, as Reid may have been waiting
for the District Court to address his claims against PSEG.
                                             4